Citation Nr: 0840776	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-36 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
wound to the back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

The medical evidence does not show residuals of a shrapnel 
wound to the veteran's back.


CONCLUSION OF LAW

Residuals of a shrapnel wound to the back, were not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the claimant's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's May 2003 letter advised the veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).

The veteran was not provided with requisite notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
veteran's claims for service connection herein.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran has also 
been provided with two VA examinations addressing the 
etiology of the claimed shrapnel wound.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran asserts on appeal that he is entitled to service 
connection for residuals of a shrapnel wound to his back.  
Specifically, he contends that he incurred this injury during 
his active military service.


Historically, the veteran served on active duty from June 
1951 to March 1953.  As noted in the veteran's Form DD 214, 
he was awarded the Combat Infantry Badge.

A review of the veteran's service medical records, including 
the veteran's separation examination, dated in March 1953, 
revealed no treatment for or complaints of a shrapnel wound 
or residuals thereof.  In a statement dated in April 2003, 
the veteran contended that service treatment records were not 
created at the time of his injury because it occurred during 
combat.  The veteran further contended that secondary 
evidence was not available because the soldiers that 
witnessed the injury have passed away or were otherwise 
unavailable.  

In October 2003, the veteran stated that he received no 
medical treatment for the alleged shrapnel wound since his 
discharge from service.  The veteran further contended that, 
despite not seeking treatment, he had experienced back pain 
on a near continuous basis since discharge, specifically 
describing that the injury "stings and there is a burning 
sensation."

In March 2004, the veteran underwent a VA examination.  In 
the resulting report, the veteran claimed that a piece of 
metal showed up on an x-ray 1 or 2 years previously in his 
upper back, near his right scapula.  The veteran further 
explained that he experienced discomfort in that area since 
his discharge, but never mentioned it because he was 
"somewhat stoic."  As described by the veteran, his 
discomfort was normally mild; however, on occasion it could 
reach an 8 or 9 on a 10 point pain scale, especially after 
lifting heavy objects, and last for 3 to 4 days.  
Nevertheless, the veteran did not report taking any pain 
medication, and the examiner noted that this pain did not 
appear to interfere with any of the veteran's activities.  
The examiner further noted that there was no indication of 
any significant muscle or nerve injury in the back as a 
result of the supposed shrapnel wound.  The examiner 
continued:

Of interest, [the veteran] does have 
diabetes mellitus apparently for at 
least twenty years and diabetics can 
experience a thoracic spine neuropathy 
whereby they do have vague symptoms, 
which can be pain or numbness or 
tingling in the area of the thoracic 
nerves extending out over the upper or 
lower back.  It seems to be more common 
in the upper back.

Upon physical examination, the examiner found no evidence of 
any residual scar in the upper or lower part of the veteran's 
back.  Moreover, after radiological examination, the examiner 
concluded that there was "[n]o shrapnel (or other 
radiopaque) foreign body" in the complained of area, and 
thus, because "there is no evidence of any shrapnel in the 
upper back area [,] the veteran's upper back symptoms are not 
shrapnel related."

In May 2004, the veteran submitted a progress note from J.K. 
Paulson, M.D., wherein the veteran presented with upper back 
pain.  The veteran explained to Dr. Paulson that he was a 
Korean War veteran and that he remembered experiencing a 
shrapnel or shell fragment wound during active service.  The 
veteran further reported that an x-ray taken 1 year 
previously revealed metal in his back, which the veteran 
believed could possibly be shrapnel or shell fragments.  The 
x-ray referenced by the veteran was not available for review 
by Dr. Paulson and was not associated with the veteran's 
claim folder.  After physical examination, Dr. Paulson noted 
that "there are no obvious abnormalities...and no palpable 
tenderness or [tenderness] to percussion."  The only scar 
noted by Dr. Paulson was one consistent with a previous 
surgical procedure (nephrectomy).  In order to evaluate the 
veteran further, Dr. Paulson ordered a series of x-rays to be 
taken.

In September 2004, the veteran underwent radiological 
examination at his chiropractor's office.  Noted in this 
report, the veteran claimed he was instructed by unnamed 
magnetic resonance imaging (MRI) technician that the he could 
not undergo an MRI due to the supposed shrapnel in the 
veteran's back.  X-rays were taken, the results of which were 
presented to the veteran three days later.  According to the 
x-ray report, "it [was] difficult to determine whether or 
not there is shrapnel present."  The report concluded, 
"[i]t is distinctly possible that there is shrapnel in that 
area, however, it is difficult to determine."

In October 2005, the veteran submitted a letter from Dr. 
Paulson noting that the doctor "incidentally found a piece 
of metal lodged in [the veteran's] right upper back initially 
on [computerized tomography scan] done several years ago.  He 
recently had reconfirmation of the piece of metal being there 
on some x-rays that were obtained a year ago at his 
chiropractor's office."  Dr. Paulson opined that although it 
was impossible to say what this metal represented, it was as 
likely as not that it represented some retained shrapnel 
based upon the veteran's military service.

In February 2006, the veteran underwent a second VA 
examination.  The examiner noted the presence of a non-tender 
scar, describing it as being 1 centimeter in length and 1/4 of 
a centimeter in width.  However, the examiner then noted that 
the area of pain was two inches from the newly discovered 
scar, and thus, closer to the residual surgical scar from the 
nephrectomy.  Upon physical examination, there was no mass 
where the pain was located and the veteran's rib and thoracic 
spine were normal.  Radiological examination did not reveal 
shrapnel.

In conclusion, the examiner opined that it was less likely as 
not (less than 50/50 probability) that the newly discovered 
scar or complained of pain was caused by a shrapnel wound or 
the retention of shrapnel.  The examiner further opined that, 
given the proximity of the pain to the nephrectomy scar, the 
pain appeared to have a "vague diabetic mononeuropathy 
quality to it."

Because the veteran was awarded the Combat Infantry Badge, 
the Board finds the veteran's statements regarding his 
shrapnel wound to be credible.  See 38 U.S.C.A. § 1154(b) 
(West 2002) (for combat veterans, VA accepts satisfactory lay 
evidence of service incurrence if consistent with the 
circumstances and conditions of service); 38 C.F.R. § 
3.303(b).  However, after a longitudinal review of the 
veteran's claim folder, the Board finds that service 
connection for residuals of a shrapnel wound, back, is not 
warranted.

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  Accordingly, 
the Board is not free to substitute its own judgment for that 
of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only expert medical opinions of record 
concerning the etiology of the veteran's supposed residuals 
of a shrapnel wound are negative to the veteran's claims.

Radiological examinations during both of the VA examinations 
failed to reveal any foreign bodies, shrapnel, or radiopaque 
objects in the veteran's back.  Moreover, both of the VA 
examiners noted that, given the veteran's symptoms, the pain 
he was experiencing was thoracic spine neuropathy, which is 
commonly associated with diabetes mellitus.  Though the first 
VA examiner did not locate a scar, and thus could not opine 
as to its etiology, the second examiner stated that there was 
a scar, but that there was less than a 50 percent chance that 
the scar or the pain was the result of the veteran 
experiencing an inservice shrapnel or shell fragment injury.

Other than the nephrectomy scar, Dr. Paulson did not note a 
scar upon physical examination, nor did he discover 
tenderness.  Moreover, the x-rays subsequently ordered by Dr. 
Paulson were inconclusive.  Dr. Paulson later claimed that he 
discovered shrapnel via an earlier CT scan; however, such 
evidence is not associated with the veteran's claim folder 
and was not submitted by the veteran despite a general 
request for evidence by the RO in May 2003 and a specific 
request for the CT scan in January 2006.  

Dr. Paulson's October 2005 letter mischaracterized the 
findings of the September 2004 x-rays that he ordered.  
Though he stated in his letter that the x-rays confirmed the 
presence of a metal fragment, the report did not provide an 
affirmative opinion, only that it was possible that shrapnel 
was located in the veteran's back.  Furthermore, the 
conclusion of the possible presence of a metal fragment was 
not supported by any facts.  Service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2003); see also Morris v. West, 13 
Vet. App. 94, 97 (1999) (holding a diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative).

The veteran also claimed that approximately 1 year prior to 
the May 2004 treatment he received from Dr. Paulson, x-rays 
confirmed the presence of a metal fragment in his back.  
However, no such x-ray or x-ray report was associated with 
the veteran's claims folder, nor did the veteran submit such 
evidence despite requests by the RO.


At no point does the submitted medical evidence assign the 
veteran a diagnosis or disability associated with a shrapnel 
wound.  While the submitted evidence demonstrated that the 
veteran was experiencing pain, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

The veteran's statements are competent evidence that he 
experienced a shrapnel wound to his back during military 
service.  However, the underlying issue in this case concerns 
whether any inservice injury resulted in residuals.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the extent 
that the veteran believes that he has residuals of a shrapnel 
wound to his back, as a layman, his statements are not 
competent medical evidence on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
With no evidence of any current residuals, service connection 
for residuals of a shrapnel wound to the back is not 
warranted.  

Moreover, the fact remains that there is no competent medical 
evidence on file linking the veteran's claimed residuals of a 
shrapnel wound to service or to any incident of service, 
despite his assertions that such a causal relationship 
exists.  This lack of cognizable evidence is particularly 
dispositive as the first medical evidence of record for 
treatment for symptomatology of this condition took place 51 
years after his military service had ended.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  "A veteran who 
establishes in-service incurrence of an injury or disease 
through application of [38 U.S.C.A. §] 1154(b) must 
nonetheless submit "sufficient evidence of a causal nexus 
between that in-service event and his or her current 
disability."  See Wade, 11 Vet. App. 302, 305 (1999); see 
also Huston v. Principi, 18 Vet. App. 395, 402 (2004); 
Clyburn v. West, 12 Vet. App. 296, 303 (1999) (holding that 
the provisions of section 1154(b) do not provide a substitute 
for medical nexus evidence).  As there is no competent 
medical evidence which provides the required nexus between 
military service and the issue on appeal, service connection 
for residuals of a shrapnel wound to the back is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

As the preponderance of the evidence is against the service 
connection claim for residuals of a shrapnel wound to the 
back, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a shrapnel wound to the 
back is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


